         Case 1:18-cv-06693-PAE Document 103 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANTHONY HOUSE,

                                       Plaintiff,                        18 Civ. 6693 (PAE)
                        -v-
                                                                               ORDER
 CITY OF NEW YORK, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On June 12, 2020, § 50-a of the New York Civil Rights Law, which had designated the

disciplinary records of law enforcement officers as confidential, was repealed. See S. 8496,

2019–20 Leg., Reg. Sess. (N.Y. 2020) (enacted), available at

https://legislation.nysenate.gov/pdf/bills/2019/S8496. In light of this repeal, the Court orders

that any under-seal filings related to law enforcement disciplinary records be unsealed. As such,

the parties are to re-file versions of the following documents that remove redactions related to

law enforcement disciplinary records: the joint statement of undisputed facts, Dkt. 68; the City

Defendants’ memorandum of law in support of their motion for summary judgment, Dkt. 80; the

City Defendants’ Rule 56.1 statement, Dkt. 78; the declaration of Valerie E. Smith and its

attached exhibits, Dkt. 79; House’s memorandum of law in opposition, Dkt. 89; House’s Rule

56.1 statement response, Dkt. 90; the declaration of Devon M. Radlin and its attached exhibits,

Dkt. 88; and the City Defendants’ Rule 56.1 statement response, Dkts. 97, 101. The minimal

redactions in these documents that reflect content not covered by § 50-a may remain in the

newly-filed versions.
         Case 1:18-cv-06693-PAE Document 103 Filed 07/14/20 Page 2 of 2




       The parties are ordered to file the unredacted versions of these documents on the public

docket no later than July 17, 2020.

       SO ORDERED.


                                                            PaJA.�
                                                           ______________________________
                                                           PAUL A. ENGELMAYER
                                                           United States District Judge
Dated: July 14, 2020
       New York, New York




                                               2
